Citation Nr: 0534401	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas in which the RO 
determined no new and material evidence was received 
sufficient to reopen the previously denied claim. The veteran 
testified in an October 2004 hearing before the Board and the 
transcript is of record. 

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed February 1993 rating decision denied 
service connection for post-traumatic stress disorder (PTSD).

2.  In May 2002, the RO found no new and material evidence 
sufficient to reopen the claim. The veteran did not appeal, 
making it the last final decision. 

3. Evidence received since May 2002 warrants consideration in 
order to fairly decide the merits of the claim of entitlement 
to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision that denied reopening the 
claim for entitlement to service connection for PTSD is 
final. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2005).

2.  New and material evidence has been received since May 
2002, and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; his contentions, including 
those made in August 2003 in response to the PTSD 
questionnaire; an October 2004 Board hearing transcript; a 
March 2004 private medical statement by Dr. RFM, Ph.D; VA 
outpatient treatment records dated May 2003 through April 
2004; and statements made by the veteran's wife, family 
friend Ms. LR and relatives Mr. and Mrs. PM.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

The veteran first claimed service connection for PTSD in 
August 1992. A February 1993 rating decision denied the claim 
on the basis that the veteran did not report for his VA 
examination nor did he provide any details of an in-service 
stressor. Thereafter the veteran identified medical records 
that potentially could substantiate his service connection 
claim. However, aside from some VA outpatient treatment 
records from February 2001 to August 2001 diagnosing the 
veteran with chronic depression and recommending that the 
veteran undergo a mental disability evaluation, no evidence 
was submitted or identified by the veteran that was directly 
relevant to his PTSD claim. The RO then issued a May 2002 
decision declining to reopen the claim finding that "the 
VAMC fails to show any treatment or diagnosis for [PTSD] and 
the veteran has not provided any evidence or information 
relating to a (sic) in-service stressor." 

At the time of the 2002 decision, the record included service 
medical records, which did not contain any diagnosis of PTSD; 
personnel records showing that the veteran served overseas in 
Vietnam from June 1968 to June 1969; and VA outpatient 
treatment records from February 2001 to August 2001. The 
record did not include any medical evidence that the veteran 
had PTSD, any evidence of an in-service stressor, or any 
evidence showing a nexus between his alleged PTSD and any in-
service stressor. 

Since May 2002, potentially relevant evidence received 
includes: (1) an August 2003 PTSD questionnaire in which the 
veteran identified various in-service events allegedly 
responsible for his current PTSD; (2) a March 2004 diagnosis 
of PTSD by private clinical psychologist Dr. RFM, Ph.D.; (3) 
appellant's statements from March 2004 and during his hearing 
in October 2004 further detailing the alleged in-service 
stressors; (4) a March 2004 statement from the veteran's 
wife; (5) an October 2004 statement from family friend Ms. 
LR; and (6) an October 2004 statement from family members Mr. 
and Mrs. PM.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board concludes new and material evidence has been 
provided. In March 2004 medical statement, clinical 
psychologist Dr. RFM, Ph.D., diagnosed the veteran with 
"Post Traumatic Stress Disorder, Chronic, related to the 
combat experiences in Vietnam." Additionally, in August 
2003, March 2004, and October 2004, the veteran identified 
several in-service traumatic events all related to alleged 
exposure to combat while serving in Vietnam. The incidents 
allegedly responsible for the veteran's PTSD include being 
within several feet of enemy troops, watching fellow soldiers 
burn to death, and unloading ammo on firebases in the midst 
of enemy fire. The details of these incidents are described 
more fully below. The additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).   

The Board finds that the evidence received subsequent to 2002 
is new and material and serves to reopen the claim for 
service connection for PTSD. The claims file shows that there 
has been sufficient VA compliance with the notice and duty to 
assist provisions of the law for the Board to reach a 
decision [regarding reopening the previously denied claim]; 
and, in view of the outcome, any deficiencies in such notice 
or assistance have not prejudiced the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the claim is reopened, 
and, to that extent only, the appeal is granted.  

	(CONTINUED ON NEXT PAGE)



REMAND

The veteran initiated his claim for PTSD in August 1992. In 
his August 2003 PTSD questionnaire, March 2004 statement, and 
October 2004 testimony at the Board hearing, the veteran 
identified several in-service stressors all related to his 
alleged combat exposure in Vietnam from June 1968 to June 
1969. Specifically, the veteran contends that the following 
in-service events are responsible for his current PTSD:

1. While conducting mine sweeps between September and 
October 1968, the veteran stated that the vehicle in 
front of him hit a mine and he watched as an E6 sergeant 
got blown in half.

2. While serving as a truck driver for the 801 
maintenance company of the 101st Airborne, the veteran 
alleges that he stopped off at a mess hall at Camp Eagle 
to eat when a five gallon gas can got hit and exploded. 
The veteran alleges he watched a sergeant burn to death.  
He states this incident occurred in late 1968, after the 
above incident, so in approximately November or December 
1968.

The Board notes that none of these incidents have been 
substantiated. Indeed, the record lacks any evidence showing 
that the veteran engaged in combat while in Vietnam. The 
veteran's personnel records verify he was working as a light 
vehicle driver in Vietnam for the 801 maintenance company of 
the 101st Airborne, but there have been no attempts by the VA 
to verify the veteran's alleged combat exposure or any of 
these specific in-service stressors. An attempt should be 
made to verify the reported incidents. 

The veteran also alleges that he also was sent to Birmingham 
and Sully firebases to unload ammo from a forklift in the 
midst of incoming enemy fire.  Clearly, enemy attacks on a 
firebase could be verified, but the veteran has not provided 
any dates for these incidents.  Therefore, no further 
development is needed at this time.  However, if the veteran 
recalls a two-month timeframe for these incidents in the 
future, he should advise the RO of that fact so that any 
needed development can be undertaken.

The veteran also states that while on guard duty with the 801 
maintenance of the 101st Airborne, the veteran alleges he 
came within two to three feet of enemy troops while lying in 
a grave, hiding.  He has not provided any dates for this 
incident, and he has not stated that it was reported to any 
official entity, so it is not the type of incident that could 
be verified.

In March 2004, the veteran's private treating clinical 
psychologist, Dr. RFM, Ph.D.,  maintained that the veteran 
has PTSD. However, the VA has not obtained Dr. RFM's 
treatment records.

Finally, the veteran has not been given a VA examination. If 
an in-service stressor event is verified, a VA examination 
should be offered. 

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim, including but not limited to his 
private treatment records with Dr. RFM. 

2.  If the veteran does not submit his 
treatment records from Dr. RFM, ask him to 
complete a release authorizing VA to request 
these records.  Then, request the complete 
treatment records from Dr. RFM, with 
appropriate follow-up if necessary.

3.  The information the veteran has already 
provided regarding the stressor events he 
alleges occurred while he served in Vietnam 
should be forwarded to USASCRUR for 
verification of the stressors claimed by the 
veteran.  See two incidents described above. 

4. If, and only if, an in-service stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD (under 
DSM-IV criteria) related to the verified 
event(s) in service. The claims folder must be 
reviewed by the examiner. The examiner should 
provide a complete rationale for any opinion 
given and should reconcile the opinion with 
the other medical evidence of record.

It would be helpful if the physician would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it. 
The physician should provide a complete 
rationale for any opinion provided.

5. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and regulations. 
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate 
review.



The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


